Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/10/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 19 recites the limitation "the" in reference to an outer seam.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and  8 recites “the” in reference to an outer edge .  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 recites “the” in reference to an inner edges.   There is insufficient antecedent basis for this limitation in the claim.
 Claim 17  recites the limitation “the” in reference the outer seam, bottom edge of the waistband, an outer edge of each of the stretch panels and an inner edge of each of the stretch panels. There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claims 2, 3, 8, 10, and 19 , and the term “at least about” in claims 13 is a relative term which renders the claim indefinite.  The terms "about" and “at least about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms about and at least about as claimed make the claim language variable, the specification does not provide a reference as to the amount of deviation that would fall in the claimed “about” range and therefore the metes and bounds of the claim cannot be established.  In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007)



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 7,9, 11, 12, 14-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kuraoka et al (US 2014/0143930). The device of Kuraoka et al. discloses, 
With respect to claim 1, 
A pant configured for enhanced mobility, comprising:

a first leg portion and a second leg portion (5, left and right)  each of the first leg portion and the second leg portion comprising a front panel and a rear panel (figures 1 and 3);

at least one stretch panel (3R)  located on the rear panel of the first leg portion ; and



wherein the rear panels of the first leg portion and second leg portion are each divided into an upper region and a lower region by a substantially diagonal seam (where 3, meets 5, see figure 3), the substantially diagonal seam extending from a point at a rear seam (6)  of the pant downward to a point at the outer seam of the leg portion (at 33, figure 2),

wherein a bottom edge of each of the stretch panels coincides with each of the substantially diagonal seams and extends along the entire length of the diagonal seam (Figure 3); and

wherein each of the stretch panels provides a wearer with enhanced mobility when performing one or more of the following motions: (a) bending over, (b) squatting, (c) kneeling and twisting, (d) reaching forward and up, and (e) big step (para 0016, 0048)


With respect to claim 4, the pant further comprising a waistband (17) , and


wherein at least a portion of a top edge of each of the stretch panels (3)  coincides with the bottom edge of the waistband (Figure 3). 



With respect to claim 6, wherein the portion of the top edge of each of the stretch panels that extends substantially diagonally from an upper point coinciding with the bottom edge of the waistband to a lower point at the outer seam of the leg portion extends substantially downward from the bottom of the waistband a distance before extending toward the outer seam of the leg (Figure 3, see where the seam between the 23 and 3 meet, and extends downward from the bottom of the waistband a distance before extending toward outer seam). 

With respect to claim 7, wherein the outer edge of each of the stretch panels coincides with the outer seam of the leg. (both the other edges of 3, upper and lower, coincide with the outer seam of the leg 33 at connection points shown in Figure 2). 


With respect to claim 9, wherein the inner edge (the edge shown near element 7, figure 3) of each of the stretch panels coincides with the rear seam of the pant (Figure 3).


With respect to claim 11, wherein the front panels of the first and second leg portions do not contain any stretch panels (para 0053)

With respect to claim 12, wherein the pant is configured to withstand industrial laundering. The prior art meets the structure as claimed, and provides fabric garment that would be capable of performing the function of withstand industrial laundering, since it is known that woven and stretchable fabrics are capable of laundering. Applicant has not structurally defined the distinction of what methods meet the term “commercial” laundering. The prior art is capable of performing the claimed function and therefore meets the claim as recited, see MPEP 2114. 

With respect to claim 14, wherein the pant is a segment of a coverall (Figure 3). 

With respect to claim 15, wherein the stretch panels are effective to provide at least a 12% reduction in yoke travel. The prior art meets the structure as claimed, and provides a stretch fabric garment, and therefore is interpreted as being capable that of performing the function of providing at least 12% reduction in yoke travel.  The prior art is capable of performing the claimed function and therefore meets the claim as recited, see MPEP 2114. 



With respect to claim 17, A pant configured for enhanced mobility, comprising:

a first leg portion (5L) and a second leg portion (5R), each of the first leg portion and the second leg portion comprising a front panel and a rear panel (Figures 1 and 3);

a waistband (17);

a stretch panel (3L; Figure 3) located on the rear panel of the first leg portion; and

a stretch panel  (3R, Figure 3) located on the rear panel of the second leg portion;

wherein the rear panels of the first leg portion and second leg portion are each divided into an upper region and a lower region by a substantially diagonal seam (see the seam at the lower end of 3L & 3R where 3 joins with pants 5), the substantially diagonal seam extending from a point at a rear seam (at center seam 6) of the pant downward to a point at the outer seam of the leg portion (at side seams 33), 

wherein a bottom edge of each of the stretch panels coincides with each of the substantially diagonal seams (Figure 3) and extends along the entire length of the diagonal seam (Figure 3);

wherein a first portion of a top edge of each of the stretch panels coincides with the bottom edge of the waistband (see upper most edge of the stretch panels 3, where it meets at the center with waistband 17) and a second portion of a top edge of each of the stretch panels (see upper edge of 3L & 3R) extends substantially diagonally (sehereh 3 joines with elements 23L and 23R)  from an upper point coinciding with the bottom edge of the waistband to a lower point at the outer seam of the leg portion (at side seams 33, See Figure 2), 

wherein the outer edge of each of the stretch panels coincides with the outer seam (52L)  of the leg and the inner edge (at 6)  of each of the stretch panels coincides with the rear seam of the pant.

With respect to claim 18, wherein the portion of the top edge of each of the stretch panels that extends substantially diagonally from an upper point coinciding with the bottom edge of the waistband (see where 23, 3, and 17 meet) to a lower point at the 


With respect to claim 20, wherein the front panels of the first and second leg portions do not contain any stretch panels. (para 0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 , as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraoka et al. The device of Kuraoka et al. substantially discloses the claimed invention but is silent with respect to the claimed dimensions. The device of Kuraoka et al, discloses


With respect to claim 2, the pant further comprising a waistband (17), and
wherein the point at the rear seam of the pant is located between about 6 inches and about 10 inches below the bottom edge of the waistband. The device Kuraoka teaches a distance the point at the rear section of the pants is a distance below the bottom edge of the waistband but does not provide the measurement for the distance.  A person having ordinary skill in the art at the time the invention as effectively filed would have been motivated to arrive at the claimed range, through routine experimentation,  in order to provide the optimal fit and stretch.
With respect to claim 3, wherein the point at the outer seam of the leg portion is located between about 12 inches and about 24 inches below the bottom edge of the waistband. The device Kuraoka teaches a distance of the point at the outer seam of the leg portion, but does not provide the measurement for the distance.  A person having ordinary skill in the art at the time the invention as effectively filed would have been motivated to arrive at the claimed range, through routine experimentation,  in order to provide the optimal fit and stretch.
With respect to claim 8, wherein the outer edge of each of the stretch panels spans a vertical distance between about 8 inches and about 18 inches. The device Kuraoka teaches a vertical distance of the stretch panles, but does not provide the measurement for the distance.  A person having ordinary skill in the art at the time the invention as effectively filed would have been motivated to arrive at the claimed range , through routine experimentation,  in order to provide the optimal fit and stretch.


With respect to claim 10, wherein the inner edge of each of the stretch panels spans a vertical distance between about 5 inches and about 10 inches. The device Kuraoka teaches a vertical distance between the stretch panels, but does not disclose the exact measurement. A person having ordinary skill in the art at the time the invention as effectively filed would have been motivated to arrive at the claimed range, through routine experimentation, in order to provide the optimal fit and stretch. 

With respect to claim 19, wherein the outer edge of each of the stretch panels spans a vertical distance between about 8 inches and about 18 inches The device Kuraoka teaches a vertical distance between the stretch panels, but does not disclose the exact measurement. A person having ordinary skill in the art at the time the invention as effectively filed would have been motivated to arrive at the claimed range, through routine experimentation, in order to provide the optimal fit and stretch. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraoka et al,  as applied above, and further in view of Culhane (2002/0138893). The modified device of Kuraoka substantially discloses the claimed invention but is lacking a four way stretch.  The device of Culhane discloses, 

With respect to claim 13, wherein each of the stretch panels have a four-way stretch (para 0030) of at least about 25%, as best understood. The prior art of Culhane does not specifically disclose the amount of elongation, but since the prior art meets the 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the four way stretch fabric as taught by Culhane in order to provide improved mobility during bending (para 0020). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732